Citation Nr: 1241303	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-43 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for recurrent low back pain with degenerative joint disease (low back disability).

2.  Entitlement to a rating in excess of 20 percent for a left knee sprain.

3.  Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI). 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and M.C.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2012, the Veteran testified at a Board hearing before the undersigned, which was held at the Chicago RO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, the Veteran's increased rating claims and the issue of entitlement to TDIU must be remanded for further development. 

At the April 2012 Board hearing, the Veteran stated that he was in receipt of Social Security Administration (SSA) disability benefits for both physical and psychiatric disorders.  These records are potentially relevant to the evaluation of the Veteran's orthopedic disabilities and possible residuals of his TBI.  Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA's duty to assist includes obtaining relevant records from other Federal agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002); 38 C.F.R. § 3.159(c) (2012).  Moreover, where VA has notice that the veteran is receiving disability benefits from SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  

Accordingly, on remand, the Veteran's SSA records, including the disability determinations and the records on which they are based, should be obtained and associated with the claims file. 

With regard to the Veteran's increased rating claims for disabilities of the low back and left knee, a VA orthopedic examination was last performed in June 2007 and is now over five years old.  Under the VCAA, VA has a duty to obtain a VA examination reflecting the current level of disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  On remand, the agency of original jurisdiction (AOJ) should take this opportunity to obtain new VA examinations of the Veteran's back and left knee. 

Finally, with regard to the Veteran's increased rating claim for residuals of a TBI, several VA examinations have been obtained.  Unfortunately, the Board finds that they do not adequately address the issue of whether the Veteran has residuals apart from headaches, such as cognitive or psychiatric impairment, as a result of his head injury.  In this regard, in a February 2012 VA examination report, the examiner opined that the Veteran's subjective memory, attention, and concentration difficulties were related to psychiatric and personality disorders, as well as a history of substance abuse, rather than to his service-connected head injury.  However, the examiner provided no rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Moreover, the examiner did not address whether the Veteran's psychiatric problems themselves might be related to his TBI.  In this regard, VA regulation recognizes that TBI's may be productive of psychiatric symptoms.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2012).  As such, the Board cannot rely on the examiner's opinion in making a decision on this claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board also notes that in a September 2011 VA traumatic brain injury examination, the examiner opined that the Veteran's subjective memory and concentration problems were attributable to his personality disorder.  This opinion was partly based on cognitive testing, but also appears to be based on the examiner's belief that the Veteran did not lose consciousness as a result of the head injury, and that he did not complain of memory impairment or attention or concentration difficulties at the time of the examination.  However, credible evidence of record, including a June 1982 hospitalization report, shows that the Veteran did in fact lose consciousness from the head injury.  Moreover, whether or not the Veteran actually reported memory loss and concentration difficulties at the September 2011 VA examination, he reported such problems at a December 2010 VA TBI examination and at the April 2012 Board hearing.  Thus, such subjective symptoms have been established by the competent evidence of record.  Therefore, the VA examiner's findings are partly based on an inaccurate factual premise and as such cannot be relied in determining the appropriate evaluation to be assigned the Veteran's TBI.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

On remand, a new VA TBI examination should be obtained which is conducted in accordance with current guidelines for performing such examinations.  The examiner must determine whether the Veteran has cognitive impairment, psychiatric problems, emotional/behavioral problems (including social dysfunction) and physical problems associated with his TBI, and provide a complete rationale for all findings which is consistent with the evidence of record. 

Finally, the Board notes that the Veteran's testimony at the April 2012 Board hearing raised a petition to reopen a previously denied service connection claim for a right knee disability.  Thus, with respect to the Veteran's claim for entitlement to a TDIU, the Board finds this issue to be inextricably intertwined with any questions regarding his entitlement to service connection, as a finding that service connection is warranted may well have an impact on the TDIU claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Further, the issue of entitlement to a TDIU is dependent on the outcome of the evaluations of his service-connected disabilities.  Therefore, the Board will defer consideration of entitlement to a TDIU at this time.  

Accordingly, the case is REMANDED for the following actions:

1. After appropriate development has been completed, the RO/AMC should adjudicate the merits of the Veteran's petition to reopen a previously denied service connection claim for a right knee disability.  Appropriate notice of the determination and of the Veteran's appellate rights should be provided.  The Veteran and his representative should be notified that additional action is required for appellate review of any adverse decision.

2.  The Veteran's SSA records, including the disability determinations and all supporting medical records, should be obtained and associated with the claims file. 

3. The Veteran should be scheduled for a VA orthopedic examination to identify and evaluate all impairment involving his service-connected low back and left knee disabilities.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the lumbar spine and left knee.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

With regard to the low back, the examiner should also address whether the Veteran has a history of incapacitating episodes during the pendency of this claim.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

The examiner must also determine whether the Veteran has any neurological abnormalities associated with his low back disability.  

With regard to the left knee, the examiner should determine whether the Veteran has recurrent subluxation or lateral instability of the knee, and whether it is slight, moderate, or severe, with a complete explanation.

The examiner should also discuss all functional impairment associated with the Veteran's low back and left knee disabilities, and state whether they are sufficiently incapacitating as to render the Veteran unable to engage in substantially gainful employment, taking into account his education and past work history.

4. The Veteran should be scheduled for a VA TBI examination to identify and evaluate all impairment associated with his service-connected TBI.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examination should be performed in accordance with current guidelines for such examinations, and all pertinent clinical findings recorded in detail.  

In the examination report, the examiner must address whether the Veteran has psychiatric and/or cognitive impairment, memory loss, emotional/behavioral dysfunction (to include social interaction), and physical dysfunction, related to his TBI.  As discussed in the body of this remand, the examiner must provide a complete rationale for the opinion stated which is consistent with the evidence of record.  

5. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the increased rating claims and the issue of entitlement to TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims , including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 










							(CONTINUED ON NEXT PAGE)

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



